[Cite as State ex rel. DeWine v. E.I. Du Pont de Nemours & Co., 2020-Ohio-197.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                   WASHINGTON COUNTY

                                 :
State of Ohio, ex rel.           :
Michael DeWine1                  :    Case No. 19CA15
Attorney General of Ohio,        :
                                 :
        Plaintiff-Appellee,      :    DECISION &
                                 :    JUDGMENT ENTRY
        v.                       :
                                 :
E.I. Du Pont de Nemours and Co., :
et al.,                          :
                                 :    Released on 1/16/20
        Defendants-Appellees.    :
                                 :
______________________________________________________________________
Hess, A.J.

        {¶1}    On July 5, 2019, the Little Hocking Water Association (“Little Hocking”)

filed a notice of appeal from the Washington County Court of Common Pleas’ order

denying its motion to intervene. After reviewing the notice of appeal, this Court issued a

Magistrate’s Order stating that the challenged order may not be a final appealable order

and directing Little Hocking to file a memorandum addressing whether we have

jurisdiction to consider the appeal. Little Hocking filed a memorandum in support of

jurisdiction on August 5, 2019, and Appellee State of Ohio filed a memorandum contra

jurisdiction on August 19, 2019. Appellees E.I. Du Pont de Nemours and Co. and The

Chemours Company2 (collectively, “DuPont”) did not file a response. After reviewing

the memoranda and relevant case law, we find that the trial court’s order is not a final



1Dave Yost is the current Attorney General of Ohio.
2The Chemours Company is a publicly traded company that was “spun off” of E.I. Du Pont de Nemours
and Co. It assumed the operations, assets, and certain limited liabilities of DuPont’s performance
chemicals business. Complaint at ¶ 13.
Washington App. No. 19CA15                                                              2


appealable order and therefore this Court lacks jurisdiction. Accordingly, we DISMISS

this appeal.

                                    I. Procedural History

       {¶2}    On February 8, 2018, the State filed a complaint against DuPont asserting

it had contaminated Ohio’s natural resources with perfluorooctanoic acid (“PFOA”) – a

toxic substance. The State contends that PFOA has been found in the Ohio River as

well as in Ohio groundwater, surface water, soils, and biota. The State asserts that

DuPont knew of the danger of the PFOA contamination via aerial emissions and

discharges into the Ohio River from its Washington Works Plant located near

Parkersburg, West Virginia, but continued to release PFOA at the plant and to dispose

of PFOA-containing waste at several Ohio landfills. The State seeks to “recover all past

and future costs to investigate, remediate, and restore lands and waters of the State

contaminated by PFOA * * *” and “[i]n its own right and in its capacity as trustee for the

public, * * * to abate the public nuisance created by DuPont’s PFOA, and seeks

damages for injuries to Ohio resulting from the contamination.” Complaint at ¶ 8.

       {¶3}    The complaint includes counts of: (1) negligence; (2) public nuisance; (3)

statutory nuisance; (4) trespass; and (5) punitive damages. In its prayer for relief, the

State seeks: (1) an award of compensatory damages; (2) damages for injury to Ohio

natural resources, including the economic impact to the State and its residents; (3) any

other damages, including punitive or exemplary damages, as permitted by law; (4)

present and future costs to clean up PFOA contamination and to abate the nuisance

created by the presence of PFOA in Ohio’s natural resources and public trust property;

(5) a declaration of DuPont’s duty to indemnify Ohio for all expenditures of money the
Washington App. No. 19CA15                                                                 3


State is legally obligated to undertake in connection with PFOA contamination in Ohio;

(6) restitution damages for the profits DuPont obtained; (7) pre and post-judgment

interest; (8) costs and attorneys’ fees; and (9) such other relief as the court may deem

just and proper.

       {¶4}   On October 12, 2018, Little Hocking filed a motion to intervene as a

plaintiff to assert declaratory and injunctive claims. Specifically, Little Hocking sought to

ensure that no relief granted in the action would adversely affect DuPont’s obligations

under the Ohio EPA permit and under a confidential settlement the parties had reached

to resolve a federal lawsuit Little Hocking had filed against DuPont for contaminating its

wellfields. Little Hocking also did not want any remedial actions taken that would affect

Little Hocking’s rights, property, or business without its input and/or authorization.

Finally, Little Hocking sought the costs of litigation including attorneys’ fees. Both the

State and DuPont opposed the motion to intervene.

       {¶5}   On June 4, 2019, the trial court issued its order denying Defendants’

motion to dismiss and Little Hocking’s motion to intervene. As related to the denial of

the motion to intervene, the court stated:

              Little Hocking Water Ass’n moves the Court to intervene in
              this case arguably to shed light on the issues and to be of
              assistance to the State of Ohio. Neither party supports Little
              Hocking’s entry into the fray. Secondly, Little Hocking and
              Defendants have previously done battle. See Little Hocking
              Water Ass’n v. DuPont, Case No. 2;09CV1081, 210 WL
              3447632 [sic] (S.D. Ohio, Aug. 30, 2010[)]. In order to
              satisfy the elements necessary for intervention as per Civil
              Rule 24, Little Hocking must demonstrate that it has a legal
              interest that is direct, substantial and protectable. The Court
              does not believe it has done do [sic]. It’s [sic] Motion to
              Intervene is denied.

Little Hocking filed its notice of appeal from this order.
Washington App. No. 19CA15                                                              4


                               II. Relevant Law and Analysis

      {¶6}   It is well established that an order must be final before it can be reviewed

by an appellate court. See Section 3(B)(2), Article IV of the Ohio Constitution. See,

also, General Acc. Ins. Co. v. Insurance Co. of North American, 44 Ohio St.3d 17, 20,

540 N.E.2d 266 (1989). If an order is not final and appealable, then an appellate court

has no jurisdiction to review the matter and must dismiss the appeal. Lisath v. Cochran,

4th Dist. Lawrence No. 92CA25, 1993 WL 120627 (Apr. 15, 1993); In re Christian, 4th

Dist. Athens No. 1507, 1992 WL 174718 (July 22, 1992).

      {¶7}   “An order of a court is a final appealable order only if the requirements of

both R.C. 2505.02 and, if applicable, Civ.R. 54(B), are met.” State ex rel. Scruggs v.

Sadler, 97 Ohio St.3d 78, 2002-Ohio-5315, 776 N.E.2d 101, ¶ 5.            Therefore, the

threshold requirement is that the order satisfies the criteria of R.C. 2505.02. Gehm v.

Timberline Post & Frame, 112 Ohio St.3d 514, 2007-Ohio-607, 861 N.E.2d 519, ¶ 36.

“There is no authority to support the general proposition that [the denial of a] motion to

intervene always constitutes a final, appealable order.”     Id.   Rather, the inquiry is

dependent on the facts at hand.

      {¶8}   R.C. 2505.02(B)(1) provides “an order is a final order that may be

reviewed, affirmed, modified, or reversed, * * * when it is * * * an order that affects a

substantial right in an action that in effect determines the action and prevents a

judgment.” R.C. 2505.02(A)(1) defines a substantial right as “a right that the United

States Constitution, the Ohio Constitution, a statute, the common law, or a rule of

procedure entitles a person to enforce or protect.” The parties agree that a motion to

intervene is a right recognized by Civ.R. 24 and, therefore, is a substantial right as
Washington App. No. 19CA15                                                                5


defined by R.C. 2505.02(A)(1).      Gehm at ¶ 29.       Accordingly, we must determine

whether the trial court’s order denying intervention “in effect determines the action and

prevents a judgment.”

       {¶9}   Little Hocking asserts that it satisfies this standard because “this action is

the only opportunity for Little Hocking to assert its claims that arise from those made by

the State.” It contends that the cleanup of the PFOA contamination sought by the State

will include Little Hocking’s wellfields and the aquifer it uses for its groundwater;

therefore, Little Hocking’s declaratory judgment and injunctive relief claims are directly

tied to the relief the State seeks and its claims cannot be made in the Southern District

of Ohio. Little Hocking posits that “[i]ntervention in this proceeding is the sole means for

Little Hocking to protect its property rights and business interests from the impacts of

the remediation sought by the State.”

       {¶10} The State contends that the order denying intervention does not in effect

determine the action or prevent a judgment as to Little Hocking because Little Hocking

has not demonstrated that its proposed claims “arise from” the State’s claims. Rather,

Little Hocking is attempting to assert claims for relief based on contingencies that may

not occur, i.e. the State may be unsuccessful on its claims and the issue of remediation

may not reach fruition. The State also contends that the denial of the intervention

motion “does not preclude [Little Hocking] from litigating any actual impact on its

property rights that may arise in the future.”      The State further argues that Little

Hocking’s interests can be protected just as the rest of the public affected by these

proceedings is protected – through public input and comments.
Washington App. No. 19CA15                                                                 6


       {¶11} In Gehm, the Supreme Court found that the denial of a motion to intervene

did not “in effect determine[] the action and prevent[] a judgment” when the intervenor

could litigate its claims in another case. Gehm at ¶ 31. After reviewing the filings and

the arguments of both parties, we find that Little Hocking can protect and litigate its

claims in another case and, therefore, it is not a final appealable order under

2505.02(B)(1).

       {¶12} Although Gehm involved future litigation available to the intervenor, we

find that Little Hocking’s past litigation against DuPont likewise provided it with a

sufficient avenue to protect its interests and litigate its claims such that the denial of

intervention did not determine the action or prevent a judgment in its favor. Moreover,

although Little Hocking states that it seeks intervention – at least in part – to protect the

terms of the confidential settlement agreement, we agree with the State’s contention

that Little Hocking can protect those terms through an enforcement action in federal

court. Moreover, Little Hocking has not identified any specific “claims” it has that arise

out of the State’s claims; rather, it appears that Little Hocking has already filed and

resolved its claims against DuPont but is now seeking a second opportunity.

       {¶13} We note that Little Hocking has cited two cases in support of its contention

that the denial of its intervention is a final appealable order – Gautam v. Sansai

Environmental Teachnologies, LLC, 8th Dist. Cuyahoga No. 95459, 2011-Ohio-223 and

Richards v. Hilligas, 7th Dist. Harrison No. 14 HA 0002, 2017-Ohio-4277. However, we

find both to be distinguishable from the facts at issue here.

       {¶14} In Gautam, an appointed receiver for leased property brought a forcible

entry and detainer action against a tenant. Worm Digest, Inc. sought to intervene
Washington App. No. 19CA15                                                              7


asserting that it also used space on the premises and owned “certain property,” i.e.

“earthworms and vermiculture,” located thereon that could be affected by the action.

Although the Gautam court references R.C. 2505.02(B)(1), it appears to be determining

whether the order in that case was a final appealable order under R.C. 2505.02(B)(2),

“an order that affects a substantial right made in a special proceeding * * *.” Little

Hocking does not argue that R.C. 2505.02(B)(2) applies here.

      {¶15} Moreover, in concluding the order was final and appealable, the 8th District

found that the denial of the motion “had the effect of determining the action as to

appellant, because it prevented appellant, which claimed to be another leaseholder,

from asserting a possessory interest in the property.” Id. at ¶ 9. As we have already

noted, Little Hocking has not been prevented from asserting its rights to clean up of its

property and/or restitution for the damages caused by DuPont. It previously brought a

federal lawsuit and reached a confidential settlement to address its property rights.

      {¶16} In Richards, the proposed intervenor argued it should have been permitted

to intervene in an action regarding ownership of minerals because it holds an interest in

the minerals and no other party could adequately protect its interest. In concluding the

denial of the motion to intervene was a final appealable order, the 7th District Court of

Appeals also appears to rely on R.C. 2505.02(B)(2) rather than (B)(1). The 7th District

concluded that the denial of intervention had a considerable effect on the proposed

intervenor’s asserted property rights. Richards at ¶¶ 7-8. The court also noted that the

proposed intervenor had attempted to file a subsequent action to protect its rights and

appellees had argued res judicata as a defense to that action. Because res judicata

precluded the proposed intervenor from proceeding in a subsequent action, it would be
Washington App. No. 19CA15                                                               8


left without any means of protecting its alleged property interests if not permitted to

intervene. Id. at ¶ 8.

       {¶17} We note that the 7th District did not analyze whether the denial of

intervention “in effect determine[d] the action and prevent[ed] a judgment” but rather

whether the denial “affected a substantial right.” Accordingly, we are not employing the

same analysis as in Richards. Moreover, Little Hocking participated in a previous action

that allowed it to address its property interests and can continue to enforce the

confidential settlement agreement.    Therefore, it is not in the same position as the

proposed intervenor in Richards who would be afforded no relief if not permitted to

intervene.

                                      III. Conclusion

       {¶18} Because the trial court’s order does not meet the requirements of R.C.

2505.02(B)(1), we need not address the applicability of Civ.R. 54(B). We find that the

challenged order is not a final appealable order and DISMISS this appeal.

       {¶19} The clerk is ORDERED to serve a copy of this order on all counsel of

record and unrepresented parties at their last known addresses by ordinary mail.



Smith, P.J. & Abele, J.: Concur.



                                   FOR THE COURT


                                   _____________________________________
                                   Michael D. Hess
                                   Administrative Judge